ITEMID: 001-87175
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF FOKA v. TURKEY
IMPORTANCE: 3
CONCLUSION: No violation of Art. 3;No violation of Art. 5;Violation of Art. 10;Pecuniary damage - claim rejected;Non-pecuniary damage - finding of a violation sufficient
JUDGES: David Thór Björgvinsson;Giovanni Bonello;Ján Šikuta;Mihai Poalelungi;Nicolas Bratza;Päivi Hirvelä
TEXT: 7. The applicant was born in 1947 and currently lives in Nicosia.
8. At the material time she was living alone in her family house in the village of Ayia Triada, Yialloussa, in the Karpas region of northern Cyprus. She was a teacher at the Greek-Cypriot elementary school in that village.
9. The parties disagree as to the facts of the case.
10. In December 1994 the applicant went to spend the Christmas holidays with members of her family in southern Cyprus. On 13 January 1995 she was transported by a Red Cross bus with other “enclaved” Greek-Cypriots to the Ledra Palace crossing point in Nicosia. From there they were due to be taken to Ayia Triada by a bus driven by a Turkish settler.
11. At the barricade, which was guarded by Turkish and/or “Turkish Republic of Northern Cyprus” (“TRNC”) police and customs officers, the applicant and the other five or six enclaved Greek-Cypriot women who were on the bus with her were searched. When the customs officers asked to search the applicant again, she refused, claiming that she had already been searched and nothing had been found. She was then taken to a small room near the barricade and was told that she would be searched by police officers. The applicant continued to refuse to submit to another search. The officials then tried to force the applicant into a small private car. She resisted and started shouting. The officials covered her mouth with their hands and started hitting her on her arms and feet in order to force her into the car. They pushed her in the car headfirst and then took hold of her legs. They managed to put her in the car with her legs upwards and feet pointing towards the roof.
12. She was subsequently taken to a building that appeared to be a police station. There her bag was thoroughly searched and whenever she tried to see what the officers were doing she was hit on the head and shoulders by a person whom she was able to identify from the discussions held among the officials present as a member of the Turkish secret service. She was then taken to an adjacent room where she was interrogated and mocked. When the interrogation was over, the bag was returned to her empty. The officers also kept part of her money – 120 Cyprus pounds (CYP) of the CYP 300 she had on her.
13. Afterwards, the officers took her in the same car to the bus that would have taken her to Ayia Triada. As she did not feel well, she asked to be allowed to return to southern Cyprus. However, the officers started to hit her once again and forced her into the bus. One of the women on the bus told them to “let her go or you will kill her”.
14. Upon her return to Ayia Triada, the applicant asked to be taken to a female Turkish-Cypriot doctor in nearby Yialoussa but her request was refused. The next day a Greek-Cypriot took the applicant to the above-mentioned doctor. The doctor offered her medical treatment but refused to certify the existence of bruises on her body.
15. During the nights that followed stones were thrown at her house.
16. On 18 January 1995 the applicant was visited at the school of Ayia Triada by representatives of Doctors of the World, to whom she showed the bruises she had on her legs, hands and head. In its relevant parts, the report of Doctors of the World reads as follows:
“Although [Eleni Foka] knew we were coming and had agreed to meet us, nevertheless when she first saw us she became very nervous. Her respiration increased, and she seemed to have trouble breathing. We reassured her that we had come from ... Doctors of the World but it still took her about 10 minutes to be able to speak normally. The first thing she did, somewhat frantically, was to show us the bruises up and down her legs which she received, she says, as a result of being beaten by the police. At the time of our visit, she said the beating had occurred over one week ago. She also said the police were from the neighbouring town of Jalousa, only two kilometres away from Sipahi. She claims that the reason she was beaten is that she had tried to bring across the border some textbooks for the children and some religious crosses, after having visited relatives [on] the Greek side of Cyprus over the Christmas holidays. She claims she was detained, beaten, interrogated many times, and released approximately 12-18 hours later. She also claims that she is experiencing a lot of pain in the back of her head, her neck and her lower back as a result of this beating. She says that the police came from the station of Jalousa and systematically harass her; they often arrive in the village, and either follow her or simply walk around in what she interprets as an attempt to intimidate her and others who might have rebellious thoughts or want to help her. She claims the police keep her under constant surveillance.”
17. A week later, a representative of the United Nations Peacekeeping Force in Cyprus (UNFICYP) visited the applicant and reported that she had bruises and blood stains on her shins and thighs. On 20 January 1995 a medical officer of UNFICYP was denied permission to visit the applicant. The officer was eventually granted permission on 30 January 1995. Accordingly, the medical officer visited the applicant and examined her on 31 January 1995. The applicant appended a “note to the file” in this respect by the Humanitarian Branch of the Headquarters of UNFICYP dated 13 February 1995. This note read as follows:
“On 18.1.95 the Humanitarian Branch was informed by the Office of the Presidential Commissioner for Humanitarian Affairs that E.Ph. was ill treated and arrested by TkCyp Police when crossing to the north on 13.1.95 after a week’s stay in the south and that a team of the “Doctors of the World” has visited her in Ay. Trias on 18.1.95 to question her about her mistreatment.
On the same day Hum. O. sector 4 and the interpreter visited E. Ph. in the school as requested by CHO. She stated that she was beaten by hand from TCPE in the office at Ledra ChPt. and another office somewhere in Nicosia on the head, neck and back. She said that on 18.1.95 about 12:00 Hrs a team of 4 persons (2 male doctors, 1 lawyer and one official from a presidential palace not nearer described) has been visiting her. She gave the same statement to them as NWP and showed bruises and blood effusions on shin bones and thighs as she did to NWP. The team of the “doctors of the world” left her after 30 minutes and they used the English language only while speaking to Mrs E. Ph. NWP then proceeded to Yialusha Pol station for further clarification. All TCPE officers however were very reluctant in answering NWP questions and very reserved. On 20 January 1995 afternoon UN Personnel from the LP in Leonarisso has been sent to TCPE Yialusha to inform that SHO accompanied by Medical Officers Sec 4 intends to visit E. Ph. again in order to have her injuries examined. However permission was not granted at that stage. CHO tasked AUSTCIVPOL to investigate and liaise with TKCYP police at NIC HQ in order to get permission for the medical exam. ‘Clearance” was granted on 30.1.95 and the message relayed to Hum Cell Sector 4 to set up the examination on the following day which was then carried out successfully. See Med. Rep. SMO Sec 4 dated 31.1.95 plus attached note of SHO (4).
Investigation on the confiscated items is still ongoing by AUSTCIVPOL.”
18. The applicant claimed that she had been under constant surveillance by the local police and subjected to further harassment, including threats that she would be forcibly expelled from northern Cyprus or killed.
19. In a letter dated 10 August 2000 the applicant’s lawyer informed the Court that in May 1997 the applicant had needed to seek urgent medical treatment in southern Cyprus. However, the applicant had then not been allowed by the Turkish military and the “TRNC” authorities to return to her home and property in Ayia Triada and had therefore been living in Nicosia ever since.
20. On 16 December 1994 the applicant, along with two other teachers from the Karpas elementary school and nine students, crossed over to southern Cyprus via the Ledra Palace checkpoint. Two days later the group flew to Greece on an excursion organised by the Greek-Cypriot and/or Greek authorities for a few days in order to take part in various anti-Turkish campaigns that received considerable publicity.
21. On 13 January 1995, at about 12.30 p.m., the applicant, who was returning from southern to northern Cyprus, was subjected to routine police and immigration control by Turkish-Cypriot officials at the Ledra Palace checkpoint. When the officers asked the applicant if she had anything to declare she said she did not. When they asked her to give them her handbag for search purposes, she refused to do so, thus preventing the officers from executing their duties and committing an offence under “TRNC” laws (section 177 of the Customs and Excise Law, no. 37 of 1983).
22. When a female police officer arrived, the applicant continued to resist. She was then requested to accompany the officials to the Lefkoşa police headquarters (Saray Önü) for further examination. She once again resisted and started kicking and shouting that she did not recognise any legal authority in northern Cyprus. Subsequently, she was led to a police car. She refused to get into the car and stated that she wanted to return to southern Cyprus. She was then driven to police headquarters. The Turkish Cypriot police used only force that was reasonable and necessary. The applicant may have caused injury to herself in an effort to resist the body search and efforts to take her to the police station. This was not evident, however, as she was wearing thick dark stockings.
23. Once at the police headquarters, the applicant continued to act irrationally, resisting the police officers and pushing them away. Eventually, a female police officer searched her handbag. She found six silver necklaces and four gold crosses, items that were subject to customs duty and that the applicant had refused to declare. The applicant agreed to pay the equivalent of 9,000,000 Turkish liras as customs duty and/or fine. Furthermore, various other items were found in her bag, such as books and brochures. It was considered that these contained anti-Turkish, racist and defamatory material liable to incite racial hatred and aggravate inter-communal relations. The authorities then attempted to carry out a body search, which the applicant resisted. The applicant attacked the female customs officer, who called for police assistance. During the body search, radio-cassettes were found hidden inside the applicant’s clothing. The authorities kept all the items for the purposes of further examination. The applicant was detained only for a transitory period to enable completion of the search under more appropriate circumstances and to calm her down. She was not under arrest during this period and was offered refreshments, which she refused to take.
24. Having paid the fine, the applicant returned to her village on the bus with other Greek Cypriots.
25. On 15 January 1995 the applicant visited the health centre of Rizokarpasso (Dipkarpaz) and asked for a medical report to certify that she had been beaten. The doctor on duty, not being a private practitioner, offered to examine the applicant if she were intending to lodge a complaint with the police. The doctor would then have examined the applicant and written up her findings on the form supplied by the police. However, the applicant failed to complain to any Turkish-Cypriot authority and did not visit any doctor before or after 15 January 1995. On 31 January 1995 she was examined by a United Nations doctor in the presence of a Turkish-Cypriot doctor at the health centre in Rizokarpasso. The Government appended a UN medical report of a routine interview and examination of the applicant by a UN medical officer in the presence of a local doctor on 31 January 1995. The report identified “scratches on the applicant’s back [and] right calf”.
26. The four “Doctors of the World”, one US, one Swedish and two French citizens, had entered the “TRNC” as tourists intending to go to Kyrenia but upon entry, contrary to their declaration to the “TRNC” authorities, they had hired a car and apparently visited the area in question.
27. On 25 January 1995 the books, brochures and photos that had been taken from the applicant on 13 January 1995, were returned to her in the presence of the Greek-Cypriot representative of the village. However, the Turkish-Cypriot authorities kept three cassettes, two paperbacks, a diary and a postcard which they considered as likely to provoke racial hatred and anti-Turkish enmity. The cassettes, which had been recorded in Greece, contained songs and poems dedicated to the so-called Pontus Greeks who allegedly lived in the Black Sea region of Turkey, to the National Organisation of Cypriot Fighters (EOKA) movement and to those killed in terrorist activities carried out against the British. The other articles contained propaganda and a map of Cyprus showing the border area marked in blood.
28. In March 1997, when the applicant retired from her teaching post, arrangements were made between the Greek-Cypriot and Turkish-Cypriot authorities to replace her as teacher. The applicant has been living in southern Cyprus ever since.
29. As from 23 April 2003 new measures had been adopted by the “TRNC” authorities regarding crossings from northern to southern Cyprus and vice versa through specified checkpoints. Greek Cypriots now had free access to the north and Turkish Cypriots to the south upon presentation of an identification document.
30. The Government have produced several documents before the Court. In so far as relevant, their content can be summarised as follows.
31. In his report, police officer Pervin Gürler stated that the applicant had constantly insulted Turkey and used to bring a Greek flag to school lessons. She was a fanatical nationalist who behaved strangely, pretended to have received death threats and was asocial. She had wanted to enter the territory of “TRNC” without an identification card, passport or other travel document and had tried to avoid the border control. On 29 January 1997 she had been scratched by her cat; the doctors who visited her had diagnosed that she was in good health.
32. In a statement of 3 May 2007, customs officer Sultan Barbaros stated that on 13 January 1995 he was checking bags and luggage of persons crossing at the Ledra Palace border. The applicant had not allowed him to search her bags and had resisted. She had started swearing loudly at the officers and at Turkish people in general. When the custom officers intervened, the applicant had assaulted them. She had then been brought to a police station where she had been fined for having tried to cross the border without declaring the necklaces and the gold crosses. She had paid cash. Although the police had acted in good faith, the applicant had been constantly aggressive towards them and had used racist expressions.
33. Police Sergeant Halit Kocanoglu stated that at the relevant time, it was the general practice of the “TRNC” custom officers to check the bags of people crossing the Ledra palace border and to confiscate goods that needed to be declared but were not. The applicant had refused to have her bag checked and had caused trouble. She had been brought to a police station where her bags had been searched. In addition to the undeclared necklaces and gold crosses, books and tape recordings insulting the “TRNC” and Turkish people in general had been found in her possession and confiscated. During her stay at the police station, the applicant had not been ill-treated or harassed; on the contrary, she had caused problems to the officers and refused everything that was offered to her including water.
34. Police Sergeant Işin Sevindik stated that on 13 January 1995 the applicant had refused to have her bag searched. She had started shouting and had been taken to a police station. After she had paid the fine, she had been taken back to the Ledra Palace entry point. Sergeant Sevindik had not seen the applicant being forced to do anything or being ill-treated. A similar statement was made by Inspector Adem Hasapoglu.
VIOLATED_ARTICLES: 10
NON_VIOLATED_ARTICLES: 3
5
